Order reversed, without costs, and application granted, without costs. We think that if the applicant’s buildings were not to be considered, the consent of the owner of the other building was essential, and that such consent by one of the tenants by the entirety was insufficient, and that if the applicant’s buildings were to be considered, then his application, being unacknowledged, could not stand as his statutory consent.* Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.

 See Liquor Tax Law (Consol. Laws, chap. 34; Laws of 1909, chap. 39), § 15, subd. 8, asamd. by Laws of 1915, chap. 654.—[Rep.